Citation Nr: 1427453	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  14-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from September 2011 to February 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In April 2014, the Veteran testified at the RO before the undersigned, who was authorized to conduct a hearing via videoconference from the Board's Central Office in Washington, DC.  A transcript (Tr.) of the proceeding has been associated with the Veteran's Virtual VA file.  

Although the Veteran's claim was initially characterized as service connection for PTSD, he has since clarified that he is seeking VA compensation benefits for any "acquired psychiatric disability, however diagnosed."  See Board Hearing Tr. at 2.  In light of this clarification and the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that claims for PTSD effectively encompass claims for all acquired psychiatric disabilities, the Board has expanded the scope of the appeal as reflected on the title page of this decision.

As a final introductory matter, please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed unspecified psychiatric disability, obsessive compulsive disorder, and unspecified anxiety disorder are etiologically related to his active service.   



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, diagnosed as unspecified psychiatric disability, obsessive compulsive disorder, and unspecified anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed severe anxiety, depression and other mental health problems as a consequence of his in-service hospitalization, during which he was afraid of dying and felt "utterly powerless, helpless, and vulnerable" while being treated for a respiratory disorder (asthma with bilateral pneumonia).  See Board Hearing Tr. at 3.  As such, he claims entitlement to service connection for a psychiatric disability both on a direct basis and as secondary to the respiratory disorder for which VA compensation benefits have been granted.

To establish direct service connection, there must be probative evidence of a current disability, an in-service incurrence or aggravation of a disease or injury; and a causal relationship between the two.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet . App. 247, 253 (1999).

To establish secondary service connection, there must be probative evidence of a current disability, a service-connected disability, and a nexus between the two.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In addition to the foregoing theories of direct and secondary entitlement, service connection may be rebuttably presumed for chronic diseases enumerated under 38 C.F.R. § 3.309(a), which manifest in service or within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Such diseases, which include psychoses, may also be presumptively linked to service based upon continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Here, the record is clear that the Veteran has multiple psychiatric diagnoses, including unspecified psychotic disorder, bipolar disorder I with psychosis, obsessive compulsive disorder (OCD), unspecified anxiety disorder with depression; and passive-dependent personality disorder.  See February 2014 VA mental disorders examination; March 2014 VA mental health outpatient treatment note; see also February 2013-August 2013 Harbor Homes mental health records.  Moreover, his service treatment records confirm his account of hospitalization for a respiratory disorder for which VA benefits have now been granted.  As such, the first and second requirements for both direct and secondary service connection have been met in this case.  As for the third and final service-connection requirement, the Board observes that the psychologist who performed the Veteran's February 2014 VA mental disorders examination has addressed the question of nexus on both a direct and secondary basis, opining:

Although [the V]eteran strongly believes that his current mental health symptoms are related to having such a traumatic hospitalization for his pneumonia . . . they instead appear to be manifestations of his paranoid beliefs about his hospitalization for pneumonia, rather than the actual hospitalization or condition itself.  None of the daily hospitalization notes indicated any level of emotional distress or that the Veteran was close to death.  In fact, they detail his eagerness to return to training and that he was ambulating to the shower every day.  What appears to have happened instead is that the Veteran began developing a mood or psychotic disorder after he left the military and then incorporated his bout of pneumonia and associated medical treatment into his paranoid thinking.  Because his paranoia triggered severe anxiety about various aspects of living including fear of becoming ill and needing to be hospitalized again, he also then developed OCD, generalized worry, and panic attacks.  There is no evidence of mental health symptoms or treatment prior to or during military service.  The Veteran may in fact be in the midst of developing either a bipolar or schizoaffective type of disorder, but given his young age, it may be some years before diagnostic certainty can be achieved.

See VA mental disorders examination report at 14-15.

The Board recognizes that the above psychologist has provided a rationale for why the symptoms underlying the Veteran's current mental disorders, which she has identified as unspecified psychotic disorder, OCD, and unspecified anxiety disorder, did not have their onset in service when he was hospitalized for pneumonia.  Nevertheless, by characterizing the Veteran's psychiatric symptoms as subsequent "manifestations of [his own] paranoid beliefs about his hospitalization," this VA examiner has tacitly acknowledged that such symptoms are etiologically related to that particular in-service event, which gave rise to the Veteran's service-connected respiratory disorder.  Indeed, the mere fact that those symptoms did not actually manifest until after the Veteran left the military does not preclude a finding of service connection under either a direct or secondary theory of entitlement.  See 38 C.F.R. § 3.303(d) (2013); see also Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Accordingly, the Board interprets the above VA medical opinion in the light most favorable to the Veteran and finds that it supports a nexus between his current unspecified psychotic disorder, OCD, and unspecified anxiety disorder and his active service, both on a direct basis and as secondary to his service-connected respiratory disorder.

Moreover, given that one of the above disorders is a psychosis and, thus, falls into the category of chronic diseases enumerated in 38 C.F.R. § 3.309(a), the Board considers it significant that the Veteran has presented evidence of private mental health treatment beginning in February 2013.  See February 2013-August 2013 Harbor Homes mental health records.  Such evidence effectively suggests that the Veteran's psychotic disorder manifested within one year of his separation from service in February 2012, thereby supporting his claim for service connection on a presumptive, as well as direct and secondary, basis.  

Accordingly, resolving all remaining reasonable doubt in favor of this recently discharged Veteran, the Board finds that he is entitled to service connection for an acquired psychiatric disability, which encompasses unspecified psychotic disorder, OCD, and unspecified anxiety disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board recognizes that the Veteran also has been diagnosed with other mental disorders and has expressly requested VA benefits for PTSD (for which a definitive diagnosis is not of record).  Nevertheless, the Board finds that the award of service connection established herein effectively encompasses all of his underlying psychiatric symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, VA is precluded from differentiating between the symptoms of the Veteran's service-connected psychotic disorder, OCD, and anxiety disorder and those of his other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Furthermore, because all psychiatric disabilities, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, the Veteran is likely to receive a single evaluation that encompasses all of his overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  The specific assignment of this initial rating, however, must be made by the AOJ in the first instance when it implements the Board's Order, below.  

Finally, in light of the fully favorable disposition, a detailed discussion of VA's duties to notify and assist is not required in this case. 


ORDER

Service connection for an acquired psychiatric disability, diagnosed as unspecified psychotic disorder, obsessive compulsive disorder, and unspecified anxiety disorder, is granted, subject to the statutes and regulations governing the payment of monetary awards.



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


